Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/236,132 filed 4/21/21. Claims 1-20 are pending with claims 1, 11 and 17 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanabe US 2015/0241721 A1.
Tanabe teaches:
Re: claim 1, A mark substrate comprising: a base substrate (substrate 12); a light-blocking layer (light impermeable film BM) disposed on the base substrate, wherein an opening or a groove is defined in the light-blocking layer (alignment mark 40, 46 is disposed inside of light impermeable film BM; [0044], [0066]); an infrared-transmitting member, wherein at least a portion of the infrared- 10transmitting member is disposed in the opening or the groove of the light-blocking layer to define a mark having a two-dimensional shape (alignment mark 40, 46 can be a cross shape, rectangular or ring shape [0051]-[0052]) and optically distinguished from an adjacent area (alignment mark 40, 46 is a portion different in infrared transmittance from light impermeable film BM and is disposed inside of light impermeable film BM; [0044], [0066]).  

Re: claim 7, The mark substrate of claim 1, wherein a portion of the infrared- 10transmitting member covers an upper surface of the light-blocking layer ([0067]-[0068], [0071]-[0072]; fig. 3).  

Re: claim 8, The mark substrate of claim 1, wherein the mark has a shape of an alignment mark (alignment mark 40, 46).  

Re: claim 11, A window cover comprising: a base substrate (substrate 12); a light-blocking layer disposed on the base substrate (light impermeable film BM) and surrounding a transmitting area of the base substrate (non-display area E of the substrate 12 is formed with light impermeable film BM [0038] which surrounds display area D; fig. 1); and 25an infrared-transmitting member (alignment mark 40, 46), wherein at least a portion of the infrared- transmitting member is inserted into the light-blocking layer to define a mark having a two-dimensional shape (alignment mark 40, 46 can be a cross shape, rectangular or ring shape [0051]-[0052]) and optically distinguished from an adjacent area (alignment mark 40, 46 is a portion different in infrared transmittance from light impermeable film BM and is disposed inside of light impermeable film BM; [0044], [0066]).  

Re: claim 12, The window cover of claim 11, wherein the light-blocking layer includes an opening or a groove, in which the at least a portion of the infrared-transmitting 5member is disposed (alignment mark 40, 46 is disposed inside of light impermeable film BM; [0044], [0066]).  

Re: claim 15, The window cover of claim 11, wherein the mark has a shape of an alignment mark (alignment mark 40, 46).  

Re: claim 17, A display device comprising: a window cover (liquid crystal display 10) including a light-blocking area (light impermeable film BM) and a transmitting area (colored films R, G, B of color filter CF; [0036]); and a display panel (display area D) combined with the window cover and overlapping the transmitting area, 25wherein the window cover includes: a base substrate; a light-blocking layer (light impermeable film BM) disposed on the base substrate and overlapping the light-blocking area; and21C1149US1Confidential.and Privileged an infrared-transmitting member (alignment mark 40, 46), wherein at least a portion of the infrared-transmitting member is inserted into the light-blocking layer to define a 5mark having a two-dimensional shape (alignment mark 40, 46 can be a cross shape, rectangular or ring shape [0051]-[0052]) and optically distinguished from an adjacent area (alignment mark 40, 46 is a portion different in infrared transmittance from light impermeable film BM and is disposed inside of light impermeable film BM; [0044], [0066]).  

Re: claim 18, The display device of claim 17, wherein the light-blocking layer includes an opening or a groove, in which the at least a portion of the infrared-transmitting 10member is disposed (alignment mark 40, 46 is disposed inside of light impermeable film BM; [0044], [0066]).  

Re: claim 19, The display device of claim 17, wherein the mark has a shape of an alignment mark (alignment mark 40, 46).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe US 2015/0241721 A1 in view of Lee et al. US 2017/0186824 A1.
The teachings of Tanabe have been discussed above.
Tanabe additionally teaches:
Re: claim 6, The mark substrate of claim 5, wherein the infrared-transmitting member includes a coloring agent (alignment mark 40 formed by forming a colored film 44 (R) within alignment mark opening 42 [0045]).  

Tanabe fails to specifically teach:
Re: claim 2, wherein the light-blocking layer includes a 15first light-blocking layer and a second light-blocking layer disposed on the first light- blocking layer.  

However, Lee teaches a display panel and display device with an alignment key including a first light-blocking layer (light shielding layer 222) and a second light-blocking layer (light shielding layer 218’) disposed on the first light- blocking layer (fig. 11-15; [0094]-[0096]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Tanabe in order to reduce light reflection in the non-display area where the alignment key is located thereby allowing viewers to be better immersed in the contents displayed on the display device without being distracted by reflected light in the non-display area [0079], [0098]. 

Tanabe as modified by Lee additionally teaches:
Re: claim 3, Lee additionally teaches the mark substrate of claim 2, wherein a width (223) of an opening of the first light-blocking layer (light shielding layer 222) is less than a width of an opening (218”) of the second light-blocking layer (light shielding layer 218’) [0084].  

Re: claim 4, Lee additionally teaches the mark substrate of claim 2, wherein a width of an opening (223) of the first light-blocking layer (light shielding layer 222) is greater than a width of an opening (218”) of the second light-blocking layer (light shielding layer 218’)  [0082].  

Re: claim 255, Lee additionally teaches the mark substrate of claim 1, wherein an infrared ray transmittance of the infrared-transmitting member is about 80% or greater, and 1921C1149US1Confidential.and Privileged a visible ray transmittance of the infrared-transmitting member is about 10% or less (fig. 16; [0097]).  

Re: claim 13, The window cover of claim 11, wherein the light-blocking layer includes a multi-layered structure (light shielding layers 222 and 218’).  

Re: claim 1014, The window cover of claim 11, wherein an infrared ray transmittance of the infrared-transmitting member is about 80% or greater, and a visible ray transmittance of the infrared-transmitting member is about 10% or less (fig. 16; [0097]).  

Claim(s) 9-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe US 2015/0241721 A1 in view of Kong et al. CN 109102761 B (also published as CN 109102761 A - machine translations attached).
The teachings of Tanabe have been discussed above.
Tanabe fails to specifically teach:
Re: claim 159, wherein the mark is an identification mark including an information.  

However, Kong teaches a display panel and display device containing an alignment and information mark used for aligning a display device where the information mark is overlapped with the alignment mark (abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kong with the device disclosed by Tanabe in order to overlap the identification mark that provides display identification information and alignment mark which ensures accuracy in the assembly of the display device thereby reducing the space occupied by two separate marks in a non-display area so more space can be used for the pixel unit of the display part (page 10, paragraphs 2-3).

Tanabe as modified by Kong additionally teaches:
Re: claims 10, 16 and 20, Kong additionally teaches wherein the identification mark is a QR code (page 10, information tag 3 includes prestored identity information that may include images such as two-dimensional codes that need to be read using a reading device such as a photoelectric scanning device).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH